DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
A review of the specification reveals a disclosure of another species not previously identified by the examiner. The delay in identifying this species is regretted. A new species election requirement follows.
Claim(s) 1 is/are generic to the following disclosed patentably distinct species: a pneumatic tire whose reinforcing cords are either a) not combined with any separate carcass ply or b) combined with at least one carcass ply arranged according to the embodiment of Figure 2 (single carcass ply, turn-ups overlapping belt edges) or c) combined with at least one carcass ply arranged according to the embodiment of Figure 9 (two carcass plies, axially outer turn-ups overlapping belt edges and axially inner turn-ups not radially outward of the first cord radially outer ends) or d) combined with at least one carcass ply arranged according to the embodiment of Figure 10 (two carcass plies, axially outer turn-ups not overlapping belt edges but radially outward of the first cord radially outer ends and axially inner turn-ups not radially outward of the first cord radially outer ends) or e) combined with at least one carcass ply arranged according to the embodiment of Figure 11 (two carcass plies, axially outer turn-ups overlapping belt edges and axially inner turn-ups radially outward of the first cord radially outer ends) (specification paragraphs 0005-0019, 0022-0028, and 0050-0052). The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
The species require a different field of search, including different classes/subclasses (B60C 2009/0483 for the reinforcing cords not combined with a separate carcass ply, B60C15/0045 for carcass ply turn-ups overlapping belt edges, B60C 15/0036 for high carcass ply turn-ups not overlapping belt edges, B60C 15/0009 for normal carcass ply turn-ups) and employing different search strategies or search queries (searching for the particular reinforcing cord and carcass arrangement of species a vs. species b vs. species c vs. species d vs. species e), and the species have acquired a separate status in the art due to their recognized divergent subject matter (prior art pertinent to one species not necessarily pertinent to any of the other species).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrienne C. Johnstone whose telephone number is (571)272-1218. The examiner can normally be reached M-F 1PM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 

ADRIENNE C. JOHNSTONE
Primary Examiner
Art Unit 1749



Adrienne Johnstone					        /ADRIENNE C. JOHNSTONE/                                                                                            Primary Examiner, Art Unit 1749                                                                                                            December 30, 2021